Exhibit 10.22
 
 
CLEANTECH INNOVATIONS, INC.


STOCK OPTION AGREEMENT




This Stock Option Agreement (the “Agreement”), dated ________, ____, is between
CleanTech Innovations, Inc., a Nevada corporation (the “Company”), with its
principal office at C District, Maoshan Industry Park, Tieling Economic
Development Zone, Tieling, Liaoning Province, China 112616, and __________, an
individual residing at __________ (“Optionee”).


1.  
Grant of Option. The Company hereby grants to Optionee, effective as of
________, ____ (the “Grant Date”), the right and option (the “Option”) to
purchase from the Company, for a price equal to the closing price per share of
the Company’s common stock, par value $.00001 (the “Common Stock”), on ________,
____, as reported on the __________ of $____ per share (the “Exercise Price”),
up to __________ (______) shares (the “Shares”) of Common Stock as a
nonqualified stock option, which Option shall be subject to the applicable terms
and conditions set forth below.



2.  
Terms and Conditions of Option. The Option evidenced by this Agreement is
subject to the following terms and conditions, as well as the terms and
conditions of Section 3 hereof.



a.  
Exercise Price. The Exercise Price is $____ per Share.



b.  
Vesting of Option. The Option shall vest and become exercisable over a two-year
period if the Optionee shall have remained in the continuous employ of the
Company or subsidiaries of the Company (the “Subsidiaries”) or a member of the
Board of Directors of the Company (the “Board of Directors”) through the vesting
dates set forth below with respect to the portion of the Shares set forth next
to such date.



Vesting Date
 
Portion of Shares Vested
and Exercisable
                 



c.  
Term of Option. The term over which the Option may be exercised shall commence
on the Grant Date and, subject to the provisions of Section 3(b) below, shall
terminate three (3) years after the vesting date.



d.  
Exercisability of Option. Notwithstanding the provisions of Section 2(b), the
Option will become immediately exercisable in full if, prior to the date the
Option becomes fully vested and exercisable pursuant to Section 2(b), and while
the Optionee is in the employ of the Company or its Subsidiaries or a member of
the Board of Directors, the Optionee dies or becomes permanently disabled as
reasonably determined by the Board of Directors (“Permanent Disability”). 

 
 
1

--------------------------------------------------------------------------------

 
 
3.  
Additional Terms and Conditions.



a.  
Exercise of Option; Payments for Shares. To the extent the Option has become
vested and exercisable in accordance with this Agreement, the Option may be
exercised from time to time with respect to all or any portion of the number of
Shares with respect to which the Option has become exercisable, in whole or in
part, by written notice to the Company at the Company’s then principal office,
substantially in the form of Exhibit A attached hereto. Any notice of exercise
of the Option shall be accompanied by payment of the full Exercise Price for the
Shares being purchased by certified or bank check, or other form of immediately
available funds, payable to the order of CleanTech Innovations, Inc. The Option
shall not be exercised for any fractional Shares and no fractional Shares shall
be issued or delivered. The date of actual receipt by the Company of the notice
of exercise shall be treated as the date of exercise of the Option for the
Shares being purchased.



b.  
Forfeiture of Option. To the extent that the Option has not yet vested pursuant
to Section 2 above, it shall be forfeited automatically without further action
or notice if Optionee ceases to be employed by the Company or its Subsidiaries
or be a member of the Board of Directors prior to the Vesting Date other than as
provided in Section 2(b).



c.  
Termination of Option. If Optionee’s employment with the Company or its
Subsidiaries or appointment to the Board of Directors terminates, the Option
shall continue to be exercisable to the extent it is vested and exercisable on
the date such employment or directorship terminated for ninety (90) days after
such termination, but in no event after the date the Option otherwise terminates
pursuant to Section 2 above. However, if Optionee’s employment or directorship
(i) terminates because of Optionee’s death or Permanent Disability or (ii) is
terminated by the Company without cause or for good reason, to the extent the
Option is vested and exercisable on the date such employment or directorship
terminated, the Option shall continue to be exercisable for twelve (12) months
after such termination, but in no event after the date the Option otherwise
terminates pursuant to Section 2 above.



d.  
Continued Employment. The Option granted hereunder shall confer no right on
Optionee to continue in the employ of the Company or its Subsidiaries or
appointment to the Board of Directors, nor limit in any respect the right of the
Company (in the absence of a specific agreement to the contrary) to terminate
the employment, remove from the Board of Directors or adjust the compensation of
the Optionee at any time.

 
e.  
Issuance of Shares; Registration; Withholding Taxes. As soon as practicable
after the exercise date of the Option, the Company shall cause to be issued and
delivered to Optionee, or for Optionee’s account, a certificate or certificates
for the Shares purchased. The Company may postpone the issuance or delivery of
the Shares until (i) the receipt by the Company of such written representations
or other documentation as the Company deems necessary to establish compliance
with all applicable laws, rules and regulations, including applicable federal
and state securities laws and listing requirements, if any; and (ii) the payment
to the Company, upon its demand, of any amount requested by the Company to
satisfy any federal, state or other governmental withholding tax requirements
related to the exercise of the Option. Optionee shall comply with any and all
legal requirements relating to Optionee’s resale or other disposition of any
Shares acquired under this Agreement.

 
 
2

--------------------------------------------------------------------------------

 
 
f.  
Nontransferability of Options. The Option and this Agreement shall not be
assignable or transferable by Optionee other than by will or by the laws of
descent and distribution. During Optionee’s lifetime, the Option and all rights
of Optionee under this Agreement may be exercised only by Optionee (or by his
guardian or legal representative). If the Option is exercised after Optionee’s
death, the Company may require evidence reasonably satisfactory to it of the
appointment and qualification of Optionee’s personal representatives and their
authority and of the right of any heir or distributee to exercise the Option.



g.  
Option is Nonqualified Stock Option. The Option granted hereunder is intended to
constitute a nonqualified stock option which is not an “incentive stock option”,
as that term is defined in Section 422 of the Internal Revenue Code of 1986, as
amended.



4.  
Changes in Capitalization; Reorganization.



a.  
Adjustments. The number of Shares subject to the Option and the Exercise Price
shall be adjusted proportionately for any increase or decrease in the number of
issued shares of Common Stock by reason of stock dividends, split-ups,
recapitalizations or other capital adjustments. Notwithstanding the foregoing,
(i) no adjustment shall be made, unless the Company determines otherwise, if the
aggregate effect of all such increases and decreases occurring in any fiscal
year is to increase or decrease the number of issued shares by less than five
percent (5%); (ii) any right to purchase fractional shares resulting from any
such adjustment shall be eliminated; and (iii) the terms of this Section 4(a)
are subject to the terms of Section 4(b) below.



b.  
Corporate Transactions. In the event of (i) a dissolution or liquidation of the
Company, (ii) merger, consolidation or reorganization of the Company in which
the Company is not the surviving corporation, (iii) merger, consolidation or
reorganization in which the Company is the surviving corporation but after which
the shareholders cease to own their shares in the Company, (iv) the sale of
substantially all of the assets of the Company, or (v) the acquisition, sale, or
transfer of more than fifty percent (50%) of the outstanding shares of the
Company (herein referring to (i) through (v) as “Corporate Transaction”), or
(vi) the Board of Directors proposes that the Company enter into a Corporate
Transaction, then the Company may in its discretion take any or all of the
following actions: (i) by written notice to Optionee, provide that the Option
shall be terminated unless exercised within thirty (30) days (or such longer
period as the Company shall determine its discretion) after the date of such
notice; and (ii) accelerate the dates upon which any or all outstanding Options
granted to Optionee shall be exercisable.



Whenever deemed appropriate by the Company, any action referred to in this
Section 4(b) may be made conditional upon the consummation of the applicable
Corporate Transaction.
 
 
3

--------------------------------------------------------------------------------

 
 
c.  
Company Determination. Any adjustments or other action pursuant to this Section
4 shall be made by the Company, and the Company’s determination as to what
adjustments shall be made or actions taken, and the extent thereof, shall be
final and binding.



5.  
No Rights as Shareholder. Optionee shall acquire none of the rights of a
shareholder of the Company with respect to the Shares until a certificate for
the Shares is issued to Optionee upon the exercise of the Option. Except as
otherwise provided in Section 4 above, no adjustments shall be made for
dividends, distributions or other rights (whether ordinary or extraordinary, and
whether in cash, securities or other property) for which the record date is
prior to the date such certificate is issued.



6.  
Legends. All certificates representing the Shares acquired pursuant to the
Option may be issued with or without a restrictive legend as counsel to the
Company deems appropriate to ensure compliance with applicable law. All
certificates evidencing Shares purchased under this Agreement in an unregistered
transaction shall bear a restrictive legend substantially in the following form
(and such other restrictive legends as are required or deemed advisable under
the provisions of any applicable law):

 
THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, AND MAY NOT BE SOLD, PLEDGED, OR OTHERWISE TRANSFERRED
WITHOUT AN EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT OR AN OPINION OF
COUNSEL, SATISFACTORY TO THE COMPANY AND ITS COUNSEL, THAT SUCH REGISTRATION IS
NOT REQUIRED.


If, in the opinion of the Company and its counsel, any legend placed on a stock
certificate representing Shares purchased under this Agreement is no longer
required, the holder of such certificate shall be entitled to exchange such
certificate for a certificate representing the same number of Shares but without
such legend.


7.  
Notices. Any notice or other communication made in connection with this
Agreement shall be deemed duly given when delivered in person or mailed by
certified or registered mail to Optionee at Optionee’s address listed above or
such other address of which Optionee shall have advised the Company by similar
notice, or to the Company at its then principal office, to the attention of the
Company.

 
 
4

--------------------------------------------------------------------------------

 

 
8.  
Miscellaneous. This Agreement sets forth the parties’ final and entire agreement
with respect to the subject matter hereof, may not be changed or terminated
orally and shall be governed by and shall be construed in accordance with the
laws of the State of New York, without giving effect to the principles of
conflict of laws thereof, applicable to contracts made and to be performed in
New York. In the event that one or more of the provisions of this Agreement
shall be invalidated for any reason by a court of competent jurisdiction, any
provision so invalidated shall be deemed to be separable from the other
provisions hereof, and the remaining provisions hereof shall continue to be
valid and fully enforceable. This Agreement shall bind and benefit Optionee, the
heirs, distributees and personal representative of Optionee, and the Company and
its successors and assigns. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement, once
executed by a party, may be delivered to the other party hereto by facsimile
transmission of a copy of this Agreement bearing the signature of the party so
delivering this Agreement.

 

 
[Signature Page Follows]


 


 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have duly executed this Stock Option
Agreement on the date first above written.


CLEANTECH INNOVATIONS, INC.
 
OPTIONEE
By:
   
By:
 
Name:
       
Title:
       





 
6

--------------------------------------------------------------------------------

 
 
EXHIBIT A




[Date]


CleanTech Innovations, Inc.
C District, Maoshan Industry Park,
Tieling Economic Development Zone,
Tieling, Liaoning Province, China 112616


Dear Sir/Madam:


Pursuant to the provisions of the CleanTech Innovations, Inc. Stock Option
Agreement, dated __________, ____ (the “Option Agreement”), whereby you have
granted me the Option to purchase up to ________ shares of the common stock of
CleanTech Innovations, Inc. (the “Company”), I hereby notify you that I elect to
exercise my option to purchase ________ of the shares covered by the Option at a
price of $______ per share in accordance with the Option Agreement. I am
delivering to you payment in the amount of $__________, in the form of a
certified or bank check, or other form of immediately available funds, payable
to the order of CleanTech Innovations, Inc., in full payment of the purchase
price for the shares being purchased hereby.


The undersigned hereby agrees to provide the Company, prior to the receipt of
the shares being purchased hereby, with such representations or certifications
or payments that the Company may require pursuant to the terms of the Option
Agreement.


Sincerely,








Address:








(For notices, reports, dividend checks and communications to shareholders.)


 
 

--------------------------------------------------------------------------------

 